Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 22 August 2022.  Rejection under 35 USC 101 has been maintained within this communication, with updated rationale provided below.  Claims 1-3, 8-10, 15-17 & 21 are now pending in this application.	


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 8-10 & 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of amended Independent Claim 1 for, “classifying, by one or more processors, the problem description into a natural language description related to the database portion and a database-know-who content portion”, “processing, by one or more processors, the natural language description portion using natural language processing techniques”, “evaluating, by one or more processors, the database-know-who content portion, wherein evaluating the database-know-who content portion comprises: a normalization process for database correlation content, identifying a database structure, separating the database structure into different parts for analysis, and identifying objects and constant values from an access path”, “leveraging, by one or more processors, database corresponding features including accessing path, semantics, parsing trees and synonym content to aggregate”, “determining, by one or more processors, the similarity between each of the corresponding features by comparing a similarity score of each respective feature”, “combining, by one or more processors, a result of processing the natural language description portion and evaluating the database-know-who content portion”, and “identifying, by one or more processors, a solution based on the problem description related to the database and the combined result”, contain limitations that can practically be performed in the human mind, and as such, under the broadest reasonable interpretation they amount to a mental process.  
Claim 1 as currently provided, fails to recite additional elements that integrate the judicial exception disclosed above into a practical application.  The “computer” being utilized for the implemented method is recited at a high-level of generality (i.e., as a generic computer and one or more processors for performing generic computer functions of receiving...a problem description, classifying...the problem description, processing...the natural language description portion, evaluating...the database-know-who content portion, identifying a database structure, separating the database structure into different parts for analysis, identifying objects and constant values from an access path, leveraging...database corresponding features, determining...the similarity, combining...a result, identifying...a solution, and automatically repairing...a problem...) such that they amount to no more than mere instructions to apply the exception using one or more generic computer components.  The plurality of functions listed above are performed, “by one or more processors” and are similarly not indicative of integration into a practical application because it constitutes the performance of one or more abstract ideas using well-understood, routine, and conventionally used techniques utilizing mere computer components.  The mere execution of these tasks using conventionally used hardware components does not integrate an abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim as currently presented does not recite additional elements that amount to significantly more than the judicial exception analyzed above. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving...a problem description related to a database” and “automatically repairing...a problem, corresponding to the problem description related to the database...using the identified solution”, amount to mere data gathering using a “computer” and “one or more processors”, and amounts to no more than mere instructions to apply the exception using generic computer components. The utilization of “natural language processing techniques” and “a normalization process for database correlation content” amounts to the utilization of mere recognition techniques which can be performed mentally and instantiated by a computer and one or more processors, and do not amount to significantly more than the judicial exception.  The “computer” and “one or more processors” are components for the performance of a “receiving...”, and “automatically repairing...a problem, corresponding to the problem description related to the database...using the identified solution”, used singularly or in combination, that do not amount to significantly more than the judicial exception.  Applicant’s disclosure, at least within paragraphs [0070], provides the mere use of a computer and its components (i.e., “computing device 102” and “processors (such as microprocessors, communications and network processors, etc.) for the implementation of Applicant’s claimed functions.  Additional elements discussed within Independent Claims 8 and 15 discuss of using at least “a computer program product comprising one or more computer readable storage media” and “a computer system comprising: one or more computer processors...one or more computer readable storage media”, respectively, amounting to no more than the utilization of mere program instructions to apply the exception using generic computer components. The “computer program product comprising one or more computer readable storage media” and “one or more computer processors...one or more computer readable storage media” are components, used singularly or in combination, that do not amount to significantly more than the judicial exception.  What is needed is a claim element that improves a technological process or otherwise improves the functioning of a computer.  Applicant’s plurality of limitations providing functions for at least “receiving...” and “automatically repairing...” performed by at least “one or more processors” of a “computer” amount to the mere gathering of data, similar to activities found by the courts to be well-understood, routine, and conventional activity when they are claimed as insignificant extra-solution activity (see OIP Techs, 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.)  
Independent Claims 8 & 15 have been analyzed using similar rationale and are similarly not patent eligible as they are directed to an abstract idea without significantly more, while utilizing at least “a computer program product comprising one or more computer readable storage media” and “a computer system comprising: one or more computer processors, one or more computer readable storage media”, respectively.  
Dependent Claims 2, 3, 9, 10, 16 & 17 recite similar limitations in which the “evaluating”, “identifying”, and “separating” functions can be mentally performed or conceived in the mind, while limitations providing for “presenting” and “receiving” are insignificant extra-solution activity using one or more hardware components.   As further elaborated upon below, the dependent claims present well-understood, routine and conventionally used techniques which provide insignificant extra-solution activity for performing obtaining, assigning and generating functions, while utilizing mere computer device components.
Dependent Claims 2, 9 & 16 amount to the mere performance of a plurality of functions in providing one or more of a solution in response to at least a received problem description related to a database using at least one or more processors of a computer, such as “presenting...the solution” and “receiving...feedback”, which are insignificant extra-solution activity, similar to the mere gathering of data of Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.
Claim 3, and corresponding Claim 10, dependent upon amended Independent Claim 8, amount to the mere performance of a plurality of functions that can practically be performed in the human mind, such as “evaluating the “database-know-who content portion...”, “identifying a database structure”, and “separating the database structure...”  The claims also disclose using at least one or more processors for a computer-implemented method, which is insignificant extra-solution activity, similar to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claim 17, dependent upon amended Independent Claim 15, amount to the mere performance of a plurality of functions that can practically be performed in the human mind, such as to “evaluate the database-know-who content portion...”, “identify a database structure”, and “separate the database structure...”  The claims disclose execution using at least “one or more computer processors” and “one or more computer readable storage media”, as discussed within at least Independent Claims 15, which are considered insignificant extra-solution activity, similar to Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roulland et al (USPG Pub No. 20080091408A1; Roulland hereinafter) in view of Cai et al (USPG Pub No. 20190347282A1; Cai hereinafter) further in view of Malik et al (USPG Pub No. 20190278777A1; Malik hereinafter), yet in further view of Randall et al (USPG Pub No. 20120123992A1; Randall hereinafter), yet in even further view of Setlur et al (US Patent No. 11,030,207B1; Setlur hereinafter).

As for Claim 1, Roulland teaches, A computer-implemented method comprising:
classifying, by one or more processors, the problem description into a natural language description related to the database portion and a database-know-who content portion (see pp. [0059], [0063-0064]; e.g., the primary reference teaches of problem statements describing problems known to be associated with one or more of a machine {i.e. natural language description portion}.  The problem descriptions are linked to the knowledge base and stored in memory to a set of defined solution sequences expressed in natural language, where syntactic units are determined as a list of concepts equivalent to one or more of a “class”, considered equivalent to Applicant’s claimed limitation, as the one or more problem statements forming a problem description is in natural language form.  Applicant’s “database-know-who content portion”, as described within Applicant’s disclosure at paragraph [0050], defines the content portion as a mere structure content for a database language, such as “structured query language (SQL), utilized to allow a user to access and manipulate one or more databases, and in the same fashion, paragraph [0059] of the Roulland reference provides for the utilization of a “suitable query language, such as XPath instructions”, allowing for the querying of one or more relational databases and/or XML documents);
processing, by one or more processors, the natural language description portion using natural language processing techniques (see pp. [0064-0065]; e.g., the reference of Roulland teaches of the processor executing instructions for natural language processing of natural language user queries retrieving responsive text strings such as problem statements, from memory.  As stated, “each retrieved problem statement contains a match of at least one of the expressions in the query (e.g., the same word (or words) as a query word (or words), a word or words with the same lemma as one or more query word(s), or a synonym of one of the query expressions”, providing an example of natural language processing being performed);
evaluating, by one or more processors, the database-know-who content portion (see pp. [0068]; e.g., the reference of Roulland teaches of performing analysis through the use of a parser, which syntactically, semantically, and lexically analyze text content of the problem statements {i.e. problem descriptions} and optionally also the solutions, and identifying relationships between text fragments and problem statements, thus, performing analysis/evaluation of one or more associated solutions considered equivalent to Applicant’s “database-know-who content portion”);
combining, by one or more processors, a result of processing the natural language description portion and evaluating the database-know-who content portion (see pp. [0108], [0110], [0114]; e.g., the reference of Roulland discusses the retrieval of all text strings {i.e. sentences} that match at least one expression {i.e. word} of the query in their text and/or enriched corpus from the knowledge base.  The number of responses may be displayed on a user interface.  Query matches are ranked according to predetermined criteria, with result problem statements being sorted in descending order, enabling the user to see the most relevant problem description.  Figure 6 and at least paragraph [0133] discusses the display of a generated “navigation tree” and its presentation to a user through a graphical user interface, where all problems are displayed in a collapsible sublist, and a results list area lists the top ranked problems retrieved based on a selection of a node in the tree.  As stated within the cited paragraph [0133], “...refinement choices related to problem description sentences may be displayed in top to bottom order in a scrollable list on the screen while refinement choices which are only related to solution text are hidden but may be accessed via a suitable reveal icon”, thus, associating one or more problem descriptions to one or more solutions); and
identifying, by one or more processors, a solution based on the problem description related to the database and the combined result (see pp. [0099]; e.g., as stated within the cited paragraph [0099-0100], annotated sentences of problem descriptions are linked to corresponding solution sequences, where the annotated sentences are stored in one or more of a database, along with tags of the words of each sentence.  Paragraph [0100] goes on to teach that the description of Roulland pertains to at least “the annotation of troubleshooting documents”, and the system can be modified for other document types forming a searchable corpus {i.e. database}. Further, paragraph [0136] teaches that the processor can organize content into “problems and solutions” to be returned as a result of a search, and can be structured in different ways).
The reference of Roulland does not appear to explicitly recite the limitation of, “receiving, by one or more processors, a problem description related to a database”, “wherein evaluating the database-know-who content portion comprises: a normalization process for database correlation content”, “identifying a database structure”, “separating the database structure into different parts for analysis”, and “identifying objects and constant values from an access path”, “leveraging, by one or more processors, database corresponding features including accessing path, semantics, parsing trees and synonym content to aggregate”, “determining, by one or more processors, the similarity between each of the corresponding features by comparing a similarity score of each respective feature”, and “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution”.
The reference of Cai recites the limitation of, “receiving, by one or more processors, a problem description related to a database” (see pp. [0077]; e.g., the reference of Cai serves as an enhancement to the teachings of the Roulland reference by providing at least a communication interface as a data receiver configured for receiving string inputs representative of new incident tickets, where the new incident ticket includes a title field, such as “database error”, and a “description field”, such as “How do I fix inc0304036”, reading on Applicant’s claimed limitation).
The combined references of Roulland and Cai are considered analogous art for being within the same field of endeavor, which is technology resource and network management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the receipt of problem statements related to issues concerning one or more databases, as taught by Cai, with the method of Roulland, in order to alleviate the difficulties of being able to quickly grasp the whole picture of what other applications are needed to recover an app in question, making it helpful due to dependency information being scattered around all data repositories. (Cai; [0230])
	The combined references of Roulland and Cai do not appear to recite the amended limitations of, “wherein evaluating the database-know-who content portion comprises: a normalization process for database correlation content”, “identifying a database structure”, “separating the database structure into different parts for analysis”, and “identifying objects and constant values from an access path”, “leveraging, by one or more processors, database corresponding features including accessing path, semantics, parsing trees and synonym content to aggregate”, “determining, by one or more processors, the similarity between each of the corresponding features by comparing a similarity score of each respective feature” and “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution”.
	The reference of Malik recites the limitations of, 
	“leveraging, by one or more processors, database corresponding features including accessing path, semantics, parsing trees and synonym content to aggregate” (see pp. [0056], [0129-0131]; e.g., the reference of Malik serves as an enhancement to the combined teachings of Roulland and Cai by providing an entity-based information analysis and content aggregation platform which utilizes at least a “fingerprint extraction module” for adding one or more of a “quadruple” to a data structure, where a “quadruple” identifies a characteristic of one or more entities. The fingerprint extraction module adds a new quadruple to a data structure based on an information source determined to be associated with the one or more entities, with the one or more quadruples comprising at least “an attribute identifier”, “an attribute-type identifier” and “an attribute value”, as discussed within paragraphs [0129-0131].  A set of weights are used to compute similarities between fingerprint attributes, where each member of a set of weights is associated with a numerical value and one or more of at least the “an attribute-type identifier”.  Attributes, considered equivalent to Applicant’s “features”, may be “synonymous words and phrases that map back to the same entity type and semantics” {i.e. pp. [0361]; equivalent to Applicant’s “synonym content” and “semantics”}, a “relationship” acting as “a connection or navigation path” between two information objects {i.e. pp. [0418]; equivalent to Applicant’s “accessing path”}, and a “first order logic (FOL) representation of a natural language query parsed into a “parse tree” {i.e. pp. [0307-0308]; e.g., equivalent to Applicant’s “parsing trees”} for query translation of various types of data stores.   The fingerprint, set of fingerprints, and significantly associated entities may be stored in a data store, such as a relational database); and 
	“determining, by one or more processors, the similarity between each of the corresponding features by comparing a similarity score of each respective feature” (see pp. [0041], [0131]; e.g., as stated within the cited paragraph [0131], a set of weights are used to compute similarities between fingerprint attributes, where each member of a set of weights is associated with a numerical value and one or more of at least the “an attribute-type identifier”. Earlier text of paragraph [0041] teaches of the comparison of entity fingerprints by computing a first weighted value for each unique attribute-type associated with the first entity by applying an aggregate function to attribute weights associated with attributes corresponding to the first entity, and second weighted values of a similar entity in order to derive a “similarity score” which is computed for first and second fingerprints by applying a similarity function to the normalized attributes of the first entity and similar entity, in the same fashion as claimed by Applicant’s language.  Paragraphs [0142-0144] provide even further teachings into the computation of a similarity score for first and second entity fingerprints using normalized attribute values from a first and similar entity being compared by at least a “comparison module” of the system of Malik).
	The combined references of Roulland, Cai and Malik are considered analogous art for being within the same field of endeavor, which is technology resource and network management, while providing entity associations.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined leveraging of one or more features of one or more entities of data store information sources, as taught by Malik, with the methods of Cai and Roulland, in order to enhance linked data used in generating results for delivery in response to user input. (Malik; [0003])
	The references of Roulland, Cai and Malik do not appear to explicitly recite the amended limitations of, “wherein evaluating the database-know-who content portion comprises: a normalization process for database correlation content”, “identifying a database structure”, “separating the database structure into different parts for analysis”, “identifying objects and constant values from an access path”, and “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution”.
	The reference of Randall recites the amended limitations of, 
	“wherein evaluating the database-know-who content portion comprises: a normalization process for database correlation content” (see pp. [0074-0075]; e.g., the reference of Randall serves as an enhancement to the combined teachings of Roulland, Cai and Malik, and provides for content recommendations where content is parsed into components to be semantically analyzed to determine concepts or themes of content.  The cited paragraphs [0074-0075] account for the normalization or re-formatting of a variety of content information by at least an “ingestion engine”, configured to accept content information in a variety of forms and formats, considered equivalent to Applicant’s “normalization process”.  The ingestion engine works alongside a “data delivery manager”, which performs classification, grouping, and “cross-correlation” operations by using the data in the content information item itself, such as keywords, metadata, tags, and the like), 
	“identifying a database structure” (see pp. [0074-0075]; e.g., as discussed within the cited paragraph [0075], Randall teaches that a variety of content information is “normalized or otherwise re-formatted and structured into a form that is conveniently processes by the processing system”, thus, identifying a “form” {i.e. considered equivalent to Applicant’s “database structure”} that can be used by the processing system), 
	“separating the database structure into different parts for analysis” (see pp. [0074-0075]; e.g., As stated within the cited paragraph [0075], “data delivery manager 212” of a “data delivery module 211” receives ingested content information from an ingestion engine and determines a catalog or catalogs to which a particular item of content information relates, and performs classification, grouping, and cross-correlation operations to associate particular items of content information with content catalogs, content groupings, content types, content sources, or particular content items, thus, partitioning content into various catalogs, groupings and classifications for further analysis and processing), and 
	“identifying objects and constant values from an access path” (see pp. [0074-0075]; e.g., according to at least paragraph [0074], the processing system and content sources work alongside a “content guide manager”, which obtains objects, and controls access to content information and content and the playback of user selected content on user platforms, with selected content being downloaded and/or streamed directly from the content source via a content distribution component.  Paragraph [0125] further describes a semantic indexing process that identifies objects by taking items of content and its content information an generating a data structure in a “concept database” to help a “recommendation engine” in determining the recommendation of content items.  Examples of this indexing process is described within the following paragraphs [0126-0129], which discuss the retrieval of “text data” from closed captioned data, retrieval of accompanying metadata, and at least the parsing of text data into sequences of segments or clips by a “content encoding module”, further accounting for the identification of Applicant’s “constant values” in the form of clips having 15-30 sentences or being 1-3 minutes in length, for example).
	The combined references of Roulland, Cai, Malik and Randall are considered analogous art for being within the same field of endeavor, which is technology resource and network management, such as networked content systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the normalization, identification and sorting of content elements within one or more database structures, as taught by Randall, with the methods of Malik, Cai and Roulland, because a computer-implemented system for enabling content recommendations is desirable. (Randall; [0009])
	The references of Roulland, Cai, Malik and Randall do not appear to explicitly recite the amended limitation of, “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution”.
The reference of Setlur recites the amended limitations of, “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution” (see Fig. 14H; see col. 7, lines 34-67; col. 13, lines 5-22; col. 46, lines 5-30; e.g., the reference of Setlur serves as an enhancement to the combined teachings of Roulland, Cai, Malik and Randall and provides teachings into the device performance of a sequence of operations aimed at automatically correcting user errors, considered equivalent to Applicant’s claimed “automatically repairing, by one or more processors, a problem...”.  A determination is made as to whether a token found in a natural language command corresponds to any analytic phrases in a first/second set of analytic phrases, where the token is checked for misspellings by searching for a correctly spelled term corresponding to the first token using a “search library” {i.e. “fuzzy string library”} for comparison against the features of a first dataset, and substituting a correctly spelled term for the first token in at least a second natural language command to create a subsequent command, thus, automatically correcting an error {i.e. problem} using a corresponding search library, and generating the solution in the form of a newly constructed natural language command.  An example is provided at least within column 7, lines 34-56 where a device can identify one or more forms of pragmatics by determining whether a second natural language command is a repair utterance corresponding to one or more predefined repair utterances that repair a potential ambiguity in a first language command or how the results are presented).
The combined references of Roulland, Cai, Malik, Randall and Setlur are considered analogous art for being within the same field of endeavor, which is technology resource and network management, such as networked content systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the automated repairing of issues related to one or more of a set of data within a database, as taught by Setlur, with the methods of Randall, Malik, Cai and Roulland, because there is a need for tools that allow users to effectively utilize functionality provided by data visualization applications. (Setlur; col. 1, lines 50-67)


As for Claim 2, Roulland teaches, further comprising:
presenting, by one or more processors, the solution to a user (see pp. [0136], [0152]; e.g., paragraphs [0136] & [0152] provide teachings where the processor can organize content into “problems and solutions” to be returned as a result of a search, and can be structured in different ways.  If a user clicks on one of the problems displayed in the result list, solutions for this selected problem is displayed, reading on Applicant’s claimed limitation); and 
receiving, by one or more processors, feedback from the user (see pp. [0132-0133]; e.g., the reference of Roulland teaches of the presentation of a navigation tree in the form of a graphical user interface, enabling a user to make selections to nodes and navigate the tree along selected pathways, thus, allowing a user to provide feedback to the information presented to him/her through selection and navigation of the content on the graphical user interface).

As for Claim 3, Roulland teaches, wherein the database-know-who content portion is a structure content for a database language (see pp. [0056]; e.g., the reference of Roulland teaches of relying on an indexed corpus generated automatically by a parser, for example, where the parser takes as input a text document or extended mark up language (XML) document, or group of documents, and breaks down each sentence into a set of syntactic units.  Paragraph [0059] goes on to teach that a unified representation is used for all extracted information, placing all documents into a single format, where information can be stored as an XML document or in a relational database that can be queried by a suitable query language, such as XPath).

Claims 8-10 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the method of Claims 1-3, respectively.  Accordingly, Claims 8-10 are rejected for substantially the same reasons as presented above for Claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Roulland; see pp. [0027]; e.g., method for implementation integrating hardware and software components through the utilization of a processor, in communication with the user interface and the knowledge base, for example).

Claims 15-17 amount to a system that, when executed by one or more processors, performs the method of Claims 1-3, respectively.  Accordingly, Claims 15-17 are rejected for substantially the same reasons as presented above for Claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Roulland; see pp. [0027]; e.g., method for implementation integrating hardware and software components through the utilization of a processor, in communication with the user interface and the knowledge base, for example).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roulland et al (USPG Pub No. 20080091408A1; Roulland hereinafter) in view of Cai et al (USPG Pub No. 20190347282A1; Cai hereinafter) further in view of Malik et al (USPG Pub No. 20190278777A1; Malik hereinafter), yet in further view of Randall et al (USPG Pub No. 20120123992A1; Randall hereinafter), yet in even further view of Setlur et al (US Patent No. 11,030,207B1; Setlur hereinafter), yet in even further view of Bergeron et al (USPG Pub No. 20060173672A1; Bergeron hereinafter).

	As for Claim 21, Roulland teaches of a computer retrieval system that retrieves text strings from a knowledge base corresponding to an input user query, Cai provides natural language processing of request strings in historical IT tickets to identify estimated recommendations representative of solutions, Malik provides for natural language processing, information retrieval, and entity associations, Randall relates to providing and suggesting content, and Setlur provides teachings into the device performance of a sequence of operations aimed at automatically correcting user errors.
	The combined references of Roulland, Cai, Malik, Randall and Setlur are considered analogous art for being within the same field of endeavor, which is technology resource and network management, such as networked content systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the automated repairing of issues related to one or more of a set of data within a database, as taught by Setlur, with the methods of Randall, Malik, Cai and Roulland, because there is a need for tools that allow users to effectively utilize functionality provided by data visualization applications. (Setlur; col. 1, lines 50-67)
	The references of Roulland, Cai, Malik, Randall and Setlur do not appear to explicitly recite the limitation of, “wherein classifying the problem description into the natural language description portion and the database-know-who content portion utilizes a Backus normal form (BNF) tree to split the problem description into the natural language description portion and the database-know-who content portion”.
	Bergeron teaches, “wherein classifying the problem description into the natural language description portion and the database-know-who content portion utilizes a Backus normal form (BNF) tree to split the problem description into the natural language description portion and the database-know-who content portion” (see pp. [0017], [0043-0044]; e.g., the reference of Bergeron serves as an enhancement to the combined references of Roulland, Cai, Malik, Randall and Setlur and introduces the application one or more components {i.e. “electronic data interchange system”, “application interface”, “software editing tool”} represented in natural language format in at least an electronic document exhibiting a fixed content and a fixed grammar, such as “Backus-Naur format”.  According to at least paragraph [0043], the natural language representations of rules, policies, and/or provisions can be converted into database tables and/or other types of data formats/structures and stored in a configuration-specific data structure, reading on Applicant’s claimed limitation, as the disclosed technology applies a "structured" natural language to represent rules, policies, and/or provisions found in controlling documents that affect the interactions of industry participants).  
	The combined references of Roulland, Cai, Malik, Randall, Setlur and Bergeron are considered analogous art for being within the same field of endeavor, which is technology resource and network management, such as networked content systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of a “Backus-Naur format” representing a natural language format, as taught by Bergeron, with the methods of Setlur, Randall, Malik, Cai and Roulland, because collaborating entities have a continuing interest in developing flexible systems/architectures that can be readily adapted to accommodate changes in their operations and interactions (Bergeron; [0005])


Response to Arguments
Applicant's arguments and amendments, with respect to the rejection of Claims 1-5, 7-16 and 18-20 under 35 USC 103, have been fully considered, and are persuasive in-part, as the Roulland, Cai, Malik, Randall references have been maintained for their applied teachings.  Updated rationale has been provided within this communication above. 
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground(s) of rejection for now pending Claims 1-3, 8-10, 15-17 & 21 is made in view of Setlur et al (US Patent No. 11,030,207B1) and Bergeron et al (USPG Pub No. 20060173672A1; Bergeron hereinafter), which have now been utilized to address Applicant’s newly amended “automatically repairing...”, and “wherein classifying the problem description into the natural language description portion ...utilizes a Backus normal form (BNF)...” limitations.

In view of Applicant’s arguments concerning the rejection of Claims 1-3, 8-10 and 15-17, Examiner continues not to be persuaded, as the newly amended “...related to a database”, and “automatically repairing, by one or more processors, a problem, corresponding to the problem description related to the database using the identified solution” steps of at least the independent claims continues to not provide “significantly more” than an Abstract idea as they can be mentally performed or conceived in the mind, and does not appear to improve the technological process through the conventional utilization of features derived from at least a normalization process for data correlation and the separating of an identified database structure into different parts for further analysis resulting in the identification of objects and values.  Although the step of “automatically repairing” are executed using at least “one or more computer processors” and “one or more computer readable storage media”, they remain to be considered insignificant extra-solution activity using one or more hardware components.   
	
Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Cavestro et al (USPG Pub No. 20080027893A1) teaches low-latency database analysis using external data sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/12/2022